Exhibit 10.1

GLOBALSANTAFE CORPORATION

Schedule of Compensation for Non-Employee Directors

(Effective October 1, 2006)

 

Annual Retainer

   $ 32,000  

Committee Chairman Annual Retainer:

  

Audit Committee

   $ 15,000  

Compensation Committee

   $ 10,000  

Nominating and Governance Committee

   $ 8,000  

Board Chairman Annual Retainer

   $ 300,000  

Board Meeting Fee

   $ 2,500 1

Committee Meeting Fee

   $ 2,500 1

Special Assignment Fee (per day)

   $ 1,000  

Annual Stock Appreciation Right Grant (#)

     6,000 2

Annual Restricted Stock Grant (#)

     3,000 3

--------------------------------------------------------------------------------

1 The fee will be $2,000 if participation is by telephone.

2 On the date of final adjournment of each annual general meeting of
shareholders following the first such meeting during the director’s tenure. Each
non-employee director receives a grant of 10,000 stock appreciation rights on
the date of final adjournment of the first annual general meeting during his or
her tenure. All stock appreciation rights will vest 50% one year from date of
grant and the remaining 50% two years from date of grant. The other terms of the
stock appreciation rights will be determined by the Compensation Committee,
which will make the grants at its discretion on the date of final adjournment of
each annual general meeting of shareholders.

3 The terms of the restricted stock will be determined by the Compensation
Committee, which will make the annual grant at its discretion on the date of
final adjournment of each annual general meeting of shareholders.